             Case 1:21-cv-03352-RMI Document 5 Filed 05/03/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL V. HALL,                                  No. 2:21-cv-0773-EFB P
12                         Petitioner,
13              v.                                        ORDER
14    JEFF LYNCH,
15                         Respondent.
16

17             Petitioner is a state prisoner without counsel seeking a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. See ECF No. 1. Petitioner is incarcerated at California State

19   Prison, Sacramento in Sacramento County, which lies in this district. However, his petition

20   challenges a 2012 conviction for aggravated mayhem imposed by the Santa Clara Superior Court,

21   which lies in the United States District Court for the Northern District of California. While both

22   this court and the United States District Court in the district where petitioner was convicted have

23   jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any and all

24   witnesses and evidence necessary for the resolution of petitioner’s application are more readily

25   available in the county of conviction. Id. at 499 n.15; 28 U.S.C. § 2241(d).

26   /////

27   /////

28   /////
         Case 1:21-cv-03352-RMI Document 5 Filed 05/03/21 Page 2 of 2



 1           Accordingly, in the furtherance of justice, IT IS ORDERED that this matter is transferred
 2   to the United States District Court for the Northern District of California, as that is the district of
 3   conviction. 28 U.S.C. §§ 1404(a), 2241(d).
 4   DATED: May 3, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
